DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a method for milling a multi-layered object, the method 2comprises:  3receiving or determining milling parameters related to a milling process;  4wherein the milling parameters comprise at least two out of (a) a defocus strength, (b) a 5duration of the milling process, (c) a bias voltage supplied to an objective lens during the 6milling process, (d) an ion beam energy, and (e) an ion beam current density; and  7forming a crater in the multi-layered object by applying the milling 8process while maintaining the milling parameters, wherein the applying of the milling 9process comprises directing a defocused ion beam onto the multi-layered object.
Due to their dependency, claims 2-11 are necessarily allowable.
Regarding independent claim 12, the prior art of record neither shows nor suggest a miller that comprises a controller and a focused ion beam 2column;  3wherein the controller is configured to receive or determine milling 4parameters related to a milling process; wherein the milling parameters comprise at least 5two out of (a) a defocus strength, (b) a duration of the milling process, (c) a bias voltage 6supplied to an objective lens during the milling process, (d) an ion beam energy, and (e) 7an ion beam current density; and  8wherein the focused ion beam column configured to form a crater in a 9multi-layered object by applying the milling process while maintaining the milling 10parameters, wherein the applying of the milling process comprises directing a defocused 11ion beam on a multi-layered object.
Due to their dependency, claims 13-18 are necessarily allowable.
Regarding independent claim 19, the prior art of record neither shows nor suggest a non-transitory computer readable medium that stores 2instructions for:  3receiving or determining milling parameters related to a milling process;  4wherein the milling parameters comprise at least two out of (a) a defocus strength, (b) a 5duration of the milling process, (c) a bias voltage supplied to an objective lens during the 6milling process, (d) an ion beam energy, and (e) an ion beam current density; and  7forming a crater by applying the milling process while maintaining the 8milling parameters, wherein the applying of the milling process comprises directing a 9defocused ion beam on a multi-layered object.
Due to its dependency, claim 20 is necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879